Citation Nr: 0513523	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  02-06 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
neurogenic bladder with incontinence due to multiple 
sclerosis.

2.  Entitlement to a rating in excess of 20 percent for 
weakness of the right upper extremity due to multiple 
sclerosis.

3.  Entitlement to a rating in excess of 10 percent for 
weakness of the right lower extremity due to multiple 
sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the San Juan, the Commonwealth of Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
found a September 2000 rating decision was clearly and 
unmistakably erroneous in not assigning separate ratings for 
the veteran's residuals of multiple sclerosis.  

The September 2001 rating decision established separate 
ratings effective from May 16, 2000, for neurogenic bladder 
with incontinence due to multiple sclerosis (10 percent), 
weakness of the right upper extremity due to multiple 
sclerosis (20 percent), and weakness of the right lower 
extremity due to multiple sclerosis (10 percent).  The 
veteran subsequently perfected an appeal from these assigned 
ratings.  He withdrew his request for a personal hearing by 
correspondence dated in May 2002.

In a March 2003 rating decision the RO granted entitlement to 
an increased 60 percent evaluation for neurogenic bladder 
with incontinence due to multiple sclerosis effective from 
May 16, 2000.  An August 2003 rating decision, in pertinent 
part, established a total disability rating based upon 
individual unemployability effective from May 28, 2003.




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has 
sufficiently notified him of the information and evidence 
necessary to substantiate these claims.

2.  The veteran is presently receiving the maximum schedular 
rating for his service-connected neurogenic bladder with 
incontinence due to multiple sclerosis. 

3.  The veteran's service-connected weakness of the right 
upper extremity due to multiple sclerosis is manifested by no 
more that mild incomplete paralysis of the radicular group 
nerves.

4.  The veteran's service-connected weakness of the right 
lower extremity due to multiple sclerosis is manifested by no 
more that mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  A rating in excess of 60 percent rating for neurogenic 
bladder with incontinence due to multiple sclerosis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.115a (2004).

2.  The requirements for a rating in excess of 20 percent for 
weakness of the right upper extremity due to multiple 
sclerosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.124, Diagnostic Code 8513 (2004).

3.  The requirements for a rating in excess of 10 percent for 
weakness of the right lower extremity due to multiple 
sclerosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.124, Diagnostic Code 8520 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claims and of which parties were expected to 
provide such evidence by correspondence dated in May 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first agency or original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided prior to 
the final transfer of the veteran's case to the Board.  The 
issues on appeal were also re-adjudicated and a supplemental 
statement of the case was issued in January 2005.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claims.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
January 2005 supplemental statement of the case.  In light of 
the actual notice provided, the Board finds that any content 
deficiency in the notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  The Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in July 2000, February 2001, 
July 2002, March 2003, September 2004, and October 2004.  The 
available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for a higher rating when placed 
in appellate status by disagreement with the original or 
initial rating award (service connection having been allowed, 
but not yet ultimately resolved), remains an "original 
claim" and is not a new claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations may be assigned for separate 
periods of time if such distinct periods are shown by the 
competent evidence of record during the pendency of the 
appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2004).

Neurogenic Bladder with Incontinence

The evidence of record shows the veteran has a history of 
multiple sclerosis first diagnosed in 1973.  Service 
connection was established in a May 1974 rating decision 
effective from May 3, 1973.  A 30 percent rating under 
38 C.F.R. § 4.124a, Diagnostic Code 8018, was in effect from 
May 1, 1974, until May 15, 2000.

In correspondence received May 16, 2000, the veteran 
requested a re-evaluation of his service-connected 
disabilities.  He stated he had been suspended from his job 
with the U.S. Postal Service because of his service-connected 
disabilities.

On VA examination in February 2001 the veteran complained of 
urinary frequency, urgency, and difficulty voiding with 
occasional retention requiring catheterization.  The 
diagnoses included neurogenic bladder.  It was noted the 
veteran was unable to work because of his multiple sclerosis.  

VA medical correspondence dated in October 2002 included 
diagnoses of C2 incomplete tetraplegia, multiple sclerosis, 
and neurogenic bladder and bowel.  It was noted the veteran 
required the use of an appliance or the wearing of absorbent 
materials that must be changed more than four times per day.  
A July 2003 statement noted the veteran was unable to return 
to work because of his medical disorders.

VA examination in September 2004 noted the veteran 
experienced incontinence requiring the wearing of absorbent 
materials four or five times per day and intermittently a 
Foley catheter at night.  It was noted that occasionally he 
required absorbent materials two or three times per night.  
The examiner stated the veteran's genitourinary disorder had 
no affect on his usual occupation, but indicated he had an 
impairment due to multiple sclerosis.

The Rating Schedule provides ratings for voiding dysfunction, 
rated on the basis of urine leakage, frequency, or obstructed 
voiding, for continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials that must 
changed less than two times a day (20 percent), when 
absorbent materials must be changed two to four times a day 
(40 percent), and for voiding dysfunction with urine leakage 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day 
(60 percent).  38 C.F.R. § 4.115a (2004).  Separate ratings 
for voiding dysfunction and urinary frequency are prohibited 
by VA regulation and only the predominant disability is to be 
rated.  Id.

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2004).  An earlier effective date may be 
assigned when it is factually ascertainable that an increase 
in disability occurred and the claim for increase was 
received within one year from that date, but otherwise the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

Based upon the evidence of record, the Board finds the 
veteran is present receiving the maximum schedular rating for 
his service-connected neurogenic bladder with incontinence 
due to multiple sclerosis.  This rating is effective from the 
date his increased rating claim was received on May 16, 2000.  
There is no evidence reflecting that a factually 
ascertainable increase in disability occurred within one year 
from that date.  Therefore, higher or "staged" ratings for 
this disability are not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.

Weakness of the Right Upper Extremity

VA neurology examination in July 2000 noted the veteran was 
right hand dominant and that he complained of right-sided 
weakness.  Motor system examination revealed right-sided 
weakness graded as 4/5 and sensory system examination 
revealed left hemisensory deficit.  The diagnosis was 
multiple sclerosis.  An orthopedic examination noted weakness 
to all muscles of the right upper extremity.

On VA neurology examination in February 2001 the veteran 
complained of right-sided numbness.  The examiner noted 
right-sided weakness graded as 3/5 to 4/5.  Examination of 
the sensory system was grossly normal.  Deep tendon reflexes 
were increased to the right biceps.  The diagnosis was 
multiple sclerosis.

On VA neurology examination in October 2004 the veteran 
complained of hemisoma, paresthesias, and numbness to the 
right side with decreased right hand grip strength and 
difficulty opening bottles.  It was noted he was able to 
drive and was independent in all activities of daily life and 
self care.  The examiner stated the veteran had a central 
sensory disturbance secondary to multiple sclerosis with the 
lesion located in the left hemisphere and right-sided 
hemisensory loss.  There was right-sided weakness to the 
upper extremity and sensory examination revealed a right 
hemisensory deficit to pinprick, touch, and vibration.  Deep 
tendinous reflexes were hyperactive on the left at 3+ as 
compared to the right at 2+.  No pathological reflexes were 
elicited.  The diagnoses included multiple sclerosis with 
clinical neurological deficits and pyramidal and sensory 
involvement.

The Rating Schedule provides ratings for disability of all 
radicular groups when there is evidence of mild incomplete 
paralysis (major or minor arm 20 percent), moderate 
incomplete paralysis (major 40 percent, minor arm 
30 percent), severe incomplete paralysis (major 70 percent, 
minor arm 60 percent), or complete paralysis (major 
90 percent, minor arm 80 percent).  38 C.F.R. § 4.124a, 
Diagnostic Code 8513 (2004).  

VA law provides that when neurologic involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  It is noted that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  See 
38 C.F.R. § 4.124 (2004).  The use of terminology such as 
"mild," "moderate" and "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 
4.6 (2004).

Based upon the evidence of record, the Board finds the 
veteran's service-connected weakness of the right upper 
extremity due to multiple sclerosis is manifested by no more 
that mild incomplete paralysis of the radicular group nerves.  
The medical evidence of record is indicative of mild 
weakness, numbness, and sensory deficits to the extremity; 
however, the October 2004 VA examiner noted the veteran was 
independent in all activities of daily life and self care.  
Therefore, entitlement to a rating in excess of 20 percent 
for weakness of the right upper extremity due to multiple 
sclerosis is not warranted.  The preponderance of the 
evidence is against his claim.

Weakness of the Right Lower Extremity

At his VA neurology examination in July 2000 the veteran 
complained of bilateral leg weakness with frequent falls and 
an inability to stand for prolonged periods of time.  The 
examiner noted the veteran had a slow, guarded gait, but 
walked unassisted.  Romberg and tandem signs were negative.  
There was no dysmetria or dysinergia.  Motor system 
examination revealed right-sided weakness graded as 4/5 and 
sensory system examination revealed left hemisensory deficit.  
The diagnosis was multiple sclerosis.

On VA neurology examination in February 2001 the veteran 
complained of progressive weakness to the lower extremities 
and right-sided numbness.  He reported falling easily.  The 
examiner noted the veteran had a slow, guarded gait and that 
he limped favoring the right lower extremity.  Romberg and 
tandem signs were negative.  There was no dysmetria.  There 
was right-sided weakness graded as 3.5 to 4/5.  Examination 
of the sensory system was grossly normal.  The diagnosis was 
multiple sclerosis.

VA neurology examination in July 2002 noted that concerning 
the possibility of sciatic nerve paralysis the veteran had 
not had any further symptomatology except for lower back pain 
with occasional radiation to the lower extremities and brief 
episodes of disequilibrium attributable to multiple 
sclerosis.  There were no present complaints of any specific 
nerve distribution dysesthesia and no signs of paralysis of 
the legs.  The examiner noted executive functions were within 
normal limits.  Motor examination revealed intact strength 
with normal tone, bulk, and range of motion.  Sensory 
examination was unremarkable.  Cerebellar and extrapyramidal 
examinations were pristine.  Deep tendon reflexes were 
hyperactive to all joints.  There were no pathological 
reflexes.  The diagnoses included no evidence of any sciatic 
nerve paralysis.

On VA neurology examination in October 2004 the veteran 
complained of hemisoma, paresthesias, and numbness to the 
right side.  It was noted he was able to drive and was 
independent in all activities of daily life and self care, 
but that he described difficulty walking with frequent falls.  
The examiner stated the veteran had a central sensory 
disturbance secondary to multiple sclerosis with the lesion 
located in the left hemisphere and right-sided hemisensory 
loss.  There was right-sided weakness to the lower extremity 
and sensory examination revealed a right hemisensory deficit 
to pinprick, touch, and vibration.  Deep tendinous reflexes 
were hyperactive on the left at 3+ as compared to the right 
at 2+.  No pathological reflexes were elicited.  The 
diagnoses included multiple sclerosis with clinical 
neurological deficits and pyramidal and sensory involvement.

The Rating Schedule provides ratings for paralysis of the 
sciatic nerve when there is evidence of mild incomplete 
paralysis (10 percent), moderate incomplete paralysis 
(20 percent), moderately severe incomplete paralysis 
(40 percent), severe incomplete paralysis with marked 
muscular atrophy (60 percent), or complete paralysis of the 
sciatic nerve with foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of 
the knee weakened or (very rarely) lost (80 percent).  38 
U.S.C.A. § 4.124a, Diagnostic Code 8520 (2004).  

Based upon the evidence of record, the Board finds veteran's 
service-connected weakness of the right lower extremity due 
to multiple sclerosis is manifested by no more that mild 
incomplete paralysis of the sciatic nerve.  The medical 
evidence of record is indicative of mild weakness, numbness, 
and sensory deficits to the extremity.  As noted above, 
however, the July 2002 VA examiner found no evidence of any 
sciatic nerve paralysis and October 2004 VA examiner found 
the veteran was independent in all activities of daily life 
and self care.  Therefore, the Board finds entitlement to a 
rating in excess of 10 percent for weakness of the right 
lower extremity due to multiple sclerosis is not warranted.  
The preponderance of the evidence is against his claim.

Extraschedular Rating Consideration

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b) (2004).  
The Board finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disorders, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although in correspondence received 
May 16, 2000, the veteran reported he had been suspended from 
his employment because of his service-connected disabilities, 
there is no probative evidence demonstrating marked 
interference with employment due to the disabilities on 
appeal.  These matters are appropriately rated under the 
rating criteria and the veteran's 70 percent combined 
service-connected disability in effect from May 16, 2000, is, 
itself, indicative of an employment impairment.

The Board also notes that TDIU has been established in this 
case effective from May 28, 2003, based in part upon 
employment problems related to the veteran's service-
connected disabilities.  The Court has held that the Board's 
jurisdiction as to the application of extraschedular ratings 
under 38 C.F.R. § 3.321 is limited and that the Board is 
precluded, in the first instance, from assigning such 
ratings.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  As the 
Board has no authority to award such matters in the first 
instance and as a TDIU award has been established effective 
from May 28, 2003, referral of this case to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 60 percent for 
neurogenic bladder with incontinence due to multiple 
sclerosis is denied.

Entitlement to a rating in excess of 20 percent for weakness 
of the right upper extremity due to multiple sclerosis is 
denied.

Entitlement to a rating in excess of 10 percent for weakness 
of the right lower extremity due to multiple sclerosis is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


